Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lukaczyk, et al., US 2017/0144771 A1, in view of McClure, et al., US 2017/0341776 A1.
As per Claim 1, Lukaczyk teaches an unmanned aerial vehicle (¶ 36) comprising: 
a frame comprising a plurality of standoff support members and a plurality of tool support members (¶ 47; holding servo system 230 and controller 250 of Figure 9); 
a plurality of rotor motors coupled to the frame (¶ 42); 
a plurality of rotors coupled to respective rotor motors of the plurality of rotor motors (¶ 58; “multi-rotor”); 
a plurality of motor controllers for controlling operation of the respective rotor motors of the plurality of rotor motors (¶ 70; motor speed controller 250 of Figure 2A). 
Lukaczyk does not expressly teach: a plurality of standoff contact elements coupled to distal ends of respective standoff support members of the plurality of standoff support members; and a maintenance tool supported by the plurality of tool support members in a fixed position relative to the plurality of standoff contact elements.  
McClure teaches: 
a plurality of standoff contact elements coupled to distal ends of respective standoff support members of the plurality of standoff support members (¶ 33; from perimeter structure 204a and 204b of Figure 2); and 
a maintenance tool supported by the plurality of tool support members in a fixed position relative to the plurality of standoff contact elements (¶ 36; image capture devices 210 and 212 of Figure 2).  
At the time of the invention, a person of skill in the art would have thought it obvious to combine the equip the unmanned aerial vehicle (UAV) of Lukaczyk with a set of contact elements and support members, as McClure teaches, in order to enable a full unobstructed view around the UAV.
As per Claim 2, Lukaczyk teaches that the plurality of standoff contact elements comprise first through fourth ball rollers or first through fourth wheels or have surfaces suitable for sliding along a surface of a structure (¶ 110; as a receptacle slides along a structure arm).
As per Claim 3, Lukaczyk teaches that the maintenance tool is a nondestructive inspection sensor unit (¶ 36; image capture devices 210 and 212 of Figure 2).
As per Claim 4, Lukaczyk teaches that the maintenance tool is a sensor array (¶ 36; image capture devices 210 and 212 of Figure 2).
As per Claim 5, Lukaczyk teaches that the plurality of rotors comprise a first rotor having a first axis of rotation that is vertical when the unmanned aerial vehicle is level (¶ 54; axis A of Figure 3A) and a second rotor having a second axis of rotation that is normal to a planar surface when the plurality of standoff contact elements are in contact with the planar surface (¶ 56; as shown in Figure 7).
As per Claim 6, Lukaczyk teaches that the plurality of rotors further comprise a third rotor having a third axis of rotation perpendicular to the first and second axes of rotation (¶¶ 86-88; as Figures 24, 25 and 26 illustrate 3 different possible axes of rotation).
As per Claim 7, Lukaczyk further teaches a swashplate that is mounted to the frame and coupled to the first rotor to enable control of a pitch of the first rotor (¶ 9; adapter plate 216 of Figure 2A).
As per Claim 8, Lukaczyk teaches that the plurality of rotors comprise first through fourth rotors having axes of rotation which are parallel (¶ 58; in “a multi-rotor” assembly).  Lukaczyk does not expressly teach a fifth rotor having an axis of rotation perpendicular to the axes of rotation of the first through fourth rotors.  McClure teaches a fifth rotor having an axis of rotation perpendicular to the axes of rotation of the first through fourth rotors (¶ 49; as orientations are adjusted along multiple axes).  At the time of the invention, a person of skill in the art would have thought it obvious to provide other rotors oriented in perpendicular directions as McClure teaches, in addition to the rotors of Lukaczyk, in order to provide thrust horizontally as well as vertically.
As per Claim 9, Lukaczyk further teaches first through fourth gimbals which rotatably couple respective rotor motors of the plurality of rotor motors to the frame (¶ 58; e.g., gimbaled thruster 500 of Figure 5).
As per Claim 10, Lukaczyk teaches a method for performing a maintenance operation (¶¶ 8-9; thrust for an aircraft) using an unmanned aerial vehicle (¶ 36), comprising: 
step (a) the unmanned aerial vehicle flies to a first location whereat a plurality of standoff contact elements of the unmanned aerial vehicle contact respective areas on a surface of a structure (¶ 47; holding servo system 230 and controller 250 of Figure 9); and 
step (b) the unmanned aerial vehicle hovers at the first location with the standoff contact elements in contact with the surface of the structure (¶ 68). 
Lukaczyk does not expressly teach: step (c) a maintenance tool on-board the unmanned aerial vehicle performs a first maintenance operation while the unmanned aerial vehicle is hovering at the first location with the standoff contact elements in contact with the surface of the structure.  McClure teaches: step (c) a maintenance tool on-board the unmanned aerial vehicle performs a first maintenance operation while the unmanned aerial vehicle is hovering at the first location with the standoff contact elements in contact with the surface of the structure (¶¶ 36; image capture devices 210 and 212 of Figure 2).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Lukaczyk does not expressly teach: (d) the unmanned aerial vehicle moves from the first location to a second location whereat the plurality of standoff contact elements of the unmanned aerial vehicle contact respective areas of the surface of the structure; (e) the unmanned aerial vehicle hovers at the second location with the standoff contact elements in contact with the surface of the structure; and (f) the maintenance tool performs a second maintenance operation while the unmanned aerial vehicle is hovering at the second location with the standoff contact elements in contact with the surface of the structure.  McClure teaches: 
step (d) the unmanned aerial vehicle moves from the first location to a second location whereat the plurality of standoff contact elements of the unmanned aerial vehicle contact respective areas of the surface of the structure (¶ 62); 
step (e) the unmanned aerial vehicle hovers at the second location with the standoff contact elements in contact with the surface of the structure (¶ 63); and 
step (f) the maintenance tool performs a second maintenance operation while the unmanned aerial vehicle is hovering at the second location with the standoff contact elements in contact with the surface of the structure (¶ 63; as “the image capture device may capture real world physical objects”).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Lukaczyk does not expressly teach: (d) the unmanned aerial vehicle moves away from the first location while maintaining the plurality of standoff contact elements in contact with the surface of the structure; and (e) the maintenance tool performs a second maintenance operation during movement of the unmanned aerial vehicle away from the first location.  McClure teaches: 
step (d) the unmanned aerial vehicle moves away from the first location while maintaining the plurality of standoff contact elements in contact with the surface of the structure (¶¶ 61-62); and 
step (e) the maintenance tool performs a second maintenance operation during movement of the unmanned aerial vehicle away from the first location (¶ 63).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Lukaczyk teaches that the maintenance tool is a sensor array, step (d) comprises moving the sensor array along a scan path that follows the surface of the structure, and step (e) comprises activating the sensor array to acquire nondestructive inspection sensor data representing characteristics of the structure during movement of the sensor array along the scan path (¶¶ 68-69).
As per Claim 14, Lukaczyk does not expressly teach that the maintenance tool is a nondestructive inspection sensor unit, step (d) comprises moving the nondestructive inspection sensor unit along a scan path that follows the surface of the structure, and step (e) comprises activating the nondestructive inspection sensor unit to acquire nondestructive inspection sensor data representing characteristics of the structure during movement of the nondestructive inspection sensor unit along the scan path.  McClure teaches that the maintenance tool is a nondestructive inspection sensor unit, step (d) comprises moving the nondestructive inspection sensor unit along a scan path that follows the surface of the structure (¶¶ 45, 58), and step (e) comprises activating the nondestructive inspection sensor unit to acquire nondestructive inspection sensor data representing characteristics of the structure during movement of the nondestructive inspection sensor unit along the scan path (¶¶ 59-61).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Lukaczyk teaches that the unmanned aerial vehicle is propelled by thrust produced by at least one rotor during movement of the unmanned aerial vehicle away from the first location (¶¶ 58-59).
As per Claim 16, Lukaczyk teaches a method for performing a maintenance operation on an airfoil- shaped body using an unmanned aerial vehicle (¶¶ 8-9; thrust for an aircraft), the method comprising: 
step (a) equipping the unmanned aerial vehicle with a maintenance tool and a plurality of standoff contact elements, the plurality of standoff contact elements being arranged to simultaneously contact a surface of the airfoil- shaped body (¶ 47; holding servo system 230 and controller 250 of Figure 9), and the maintenance tool being arranged to confront an area on the surface of the airfoil-shaped body while the plurality of standoff contact elements are in contact with the surface (¶¶ 67-68); and 
step (b) flying the unmanned aerial vehicle to a first location whereat the plurality of standoff contact elements of the unmanned aerial vehicle contact respective areas on a surface of an airfoil-shaped body (¶ 57).  
Lukaczyk does not expressly teach: (c) while the unmanned aerial vehicle is at the first location with the plurality of standoff contact elements in contact with the surface of the airfoil- shaped body, activating the maintenance tool to perform a first maintenance operation on the surface of the airfoil-shaped body.  McClure teaches: (c) while the unmanned aerial vehicle is at the first location with the plurality of standoff contact elements in contact with the surface of the airfoil- shaped body, activating the maintenance tool to perform a first maintenance operation on the surface of the airfoil-shaped body (¶¶ 62-63).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 17, Lukaczyk does not expressly teach: step (d) upon completion of step (c), flying the unmanned aerial vehicle to a second location while maintaining the plurality of standoff contact elements of the unmanned aerial vehicle in contact with the surface of the airfoil-shaped body; and step (e) while the unmanned aerial vehicle is at the second location with the plurality of standoff contact elements in contact with the surface of the airfoil- shaped body, activating the maintenance tool to perform a second maintenance operation on the surface of the airfoil-shaped body.  McClure teaches: 
step (d) upon completion of step (c), flying the unmanned aerial vehicle to a second location while maintaining the plurality of standoff contact elements of the unmanned aerial vehicle in contact with the surface of the airfoil-shaped body (¶¶ 61-62); and 
step (e) while the unmanned aerial vehicle is at the second location with the plurality of standoff contact elements in contact with the surface of the airfoil- shaped body, activating the maintenance tool to perform a second maintenance operation on the surface of the airfoil-shaped body (¶¶ 62-63).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Lukaczyk does not expressly teach that one of the first and second locations is adjacent to a side surface of the airfoil-shaped body and the other of the first and second locations is adjacent to a leading edge of the airfoil- shaped body.  McClure teach that one of the first and second locations is adjacent to a side surface of the airfoil-shaped body and the other of the first and second locations is adjacent to a leading edge of the airfoil- shaped body (¶ 63; along the roof and sidewalls of a house, as Figure 12B shows).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 19, Lukaczyk does not expressly teach: step (d) upon completion of step (c), flying the unmanned aerial vehicle away from the first location while maintaining the plurality of standoff contact elements in contact with the surface of the airfoil-shaped body; and step (e) while the unmanned aerial vehicle is flying away from the first location with the plurality of standoff contact elements in contact with the surface of the airfoil-shaped body, activating the maintenance tool to perform a second maintenance operation on the surface of the airfoil-shaped body.  McClure teaches: 
step (d) upon completion of step (c), flying the unmanned aerial vehicle away from the first location while maintaining the plurality of standoff contact elements in contact with the surface of the airfoil-shaped body (¶¶ 61-62); and 
step (e) while the unmanned aerial vehicle is flying away from the first location with the plurality of standoff contact elements in contact with the surface of the airfoil-shaped body, activating the maintenance tool to perform a second maintenance operation on the surface of the airfoil-shaped body (¶¶ 62-63).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 20, Lukaczyk does not expressly teach that the maintenance tool is a sensor array, step (d) comprises moving the sensor array along a scan path that follows the surface of the airfoil-shaped body, and step (e) comprises activating the sensor array to acquire nondestructive inspection sensor data representing characteristics of the airfoil-shaped body during movement of the sensor array along the scan path.  McClure teaches that the maintenance tool is a sensor array (¶ 28), step (d) comprises moving the sensor array along a scan path that follows the surface of the airfoil-shaped body (¶¶ 61-62), and step (e) comprises activating the sensor array to acquire nondestructive inspection sensor data representing characteristics of the airfoil-shaped body during movement of the sensor array along the scan path (¶¶ 63-65).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 21, Lukaczyk does not expressly teach that the maintenance tool is a nondestructive inspection sensor unit, step (d) comprises moving the nondestructive inspection sensor unit along a scan path that follows the surface of the structure, and step (e) comprises activating the nondestructive inspection sensor unit to acquire nondestructive inspection sensor data representing characteristics of the structure during movement of the nondestructive inspection sensor unit along the scan path.  McClure teaches that the maintenance tool is a nondestructive inspection sensor unit (¶ 28), step (d) comprises moving the nondestructive inspection sensor unit along a scan path that follows the surface of the structure (¶¶ 61-62), and step (e) comprises activating the nondestructive inspection sensor unit to acquire nondestructive inspection sensor data representing characteristics of the structure during movement of the nondestructive inspection sensor unit along the scan path (¶¶ 63-65).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 22, Lukaczyk teaches that the airfoil-shaped body is a wind turbine blade (¶¶ 41-42, 61).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,079,760 (“the ‘760 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the '760 patent teaches an unmanned aerial vehicle (UAV), and a method of using the UAV to collect sensor data from an object around which the UAV flies, and perform recommended maintenance operations on the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661